Title: From Thomas Jefferson to R. & A. Garvey, 29 January 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Jan. 29. 1787.

I have now the honour to inclose you a paper from the Douane equivalent to the Acquit a caution which they have mislaid. They insist that the variation between the Acquit described in this paper, and that described in your letter proceeds from an error in the latter, and that no such Acquit á caution as you describe has been transmitted to them. I wish however the error may not be with them: tho’ they took a good degree of pains in searching. If this paper does not suffice to discharge you, I must give you the trouble of writing to me again, as I shall still have time enough before my departure to have it rectified if it can be done.
Will you be so good as to inform me whether any Diligence plies regularly between Rouen and Havre, at what days and hours it  departs from and arrives at each post, and the price of a place. This information becomes necessary to me since the establishment of the packets at Havre, as I may have occasion to send couriers to Havre, and to receive them from there. I have the honour to be with much esteem & respect, Gentlemen, your most obedt. humble servt.,

Th: Jefferson

